Citation Nr: 0118547	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-14 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of the left hip, left knee, and 
right knee.  

2.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to a service-connected 
disorder.

3.  Entitlement to an increased rating for bursitis of the 
left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from December 1950 
to December 1955.  He subsequently served with the Army 
Reserves and the New York National Guard.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).  

The Board notes inconsistencies in the veteran's military 
service personnel records, to include different dates of 
birth, and different names.  Nevertheless, the totality of 
the claims file provides no further evidence that these 
inconsistencies represent an individual other than the 
claimant in this appeal, and therefore, the Board will 
proceed with appellate review.  

In a statement by the veteran's representative dated in May 
2000, the issue of entitlement to service connection for a 
left foot disorder, as secondary to the veteran's 
service-connected left hip bursitis, was raised.  This issue 
has not been developed for appellate review and is referred 
to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for arthritis of the left hip, left knee, and 
right knee were denied by a Board decision dated in April 
1995.

2.  The evidence received since April 1995, when considered 
in light of all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Flexion of the left hip was limited to 40 degrees and 
abduction was limited to 10 degrees.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for arthritis of the left hip, left knee, 
and right knee is not new and material.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.104, 
3.156 (2000).

2.  The criteria for a 20 percent evaluation for bursitis of 
the left hip have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 
5019, 5252, 5253 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records pertaining to the 
veteran's period of active military duty reveals no 
complaints or findings pertaining to any hip or knee 
disorder.  A December 1952 separation examination revealed 
normal lower extremities.  

In February 1986, the veteran injured his left hip while on 
inactive duty for training.  In April 1986, Dr. M. Goldberg 
reported that x-rays revealed disabling hypertrophic changes 
in the left hip.  He opined that the disorder was a direct 
result of the veteran's February 1986 fall.  Thereafter, the 
veteran was treated for inflammation of the bursa of the 
upper left hip in July 1986.  He was given an injection of 
cortisone into the affected area, and was prescribed Feldene.  
An August 1987 VA examination diagnosed degenerative changes 
involving the left hip.  In June 1988, a private physician 
indicated that the veteran had bursitis of the left hip, and 
that he should avoid prolonged standing and walking.  Service 
connection for bursitis of the left hip was granted by an 
August 1988 rating decision.

During a VA examination conducted in April 1989, the veteran 
continued to complain of left hip pain, with difficulty 
walking.  Flexion of the left hip was to 100 degrees, 
abduction was to 30 degrees, and adduction was to 5 degrees; 
all accompanied by pain.  An x-ray study revealed 
osteoarthritis of the left hip.  The diagnosis was 
osteoarthritis of the left hip.  

A report from a private physician dated in June 1990, 
indicated that the veteran underwent a left total hip 
replacement arthroplasty in May 1990, due to degenerative 
joint disease of the left hip.  The physician noted that the 
veteran related this disorder to service.  

A magnetic resonance imaging scan of the left knee conducted 
in December 1990, found a horizontal cleavage tear that 
involved the posterior horn of the medial meniscus.  Loss of 
the hyaline cartilage and two small focal areas of 
osteonecrosis were seen in the adjacent femoral condyle and 
tibial plateau.  

A private medical report dated in November 1991, indicated 
severe degenerative arthritis of the knees and hips.  It was 
noted that the veteran had right knee surgeries in 1970, 
1971, and 1973.  The diagnoses included degenerative joint 
disease, left knee.  

An undated private orthopedic report indicated that the 
veteran had undergone a total left hip replacement.  
Abduction of the left hip was 35 degrees, flexion was 90 
degrees, and rotation was noted as "quite limited."  It was 
reported that the veteran walked with a right-sided limp, 
with an obvious genu varum on the right knee of considerable 
degree.  The right knee did not fully straighten out, and had 
a 10 percent flexion contracture.  Patellofemoral grinding 
and pain on movement of the right knee was shown.  The 
diagnoses included status post total hip replacement and 
degenerative arthritis of the right knee.

At a VA examination was conducted in February 1992, flexion 
of the left hip was to 90 degrees, extension was to 0 
degrees, and both abduction and adduction were to 30 degrees.  
The diagnoses included status post total left hip 
replacement, and degenerative joint disease of the right 
knee.  A private medical report dated in November 1992, 
reported degenerative arthritis of the right and left knee, 
and the right and left hip.  It was noted that the veteran 
was scheduled for a total knee replacement in January 1993.  

A report from a chiropractor dated in November 1992, stated 
that the veteran had sustained injuries to his knees in 1977, 
with a "consequential condition to his hip and back."  In 
December 1993, it was noted that the veteran was fitted for a 
left hip abduction brace.  

A VA outpatient treatment record dated in August 1998, 
reported degenerative joint disease of the right knee and 
left knee.  Reports from private physicians dated in August 
1997, reported arthritis of both hips and knees.  It was 
noted that the veteran had undergone a total left hip 
replacement and a total right knee replacement.  

A VA examination dated in February 1999, reported a history 
of a left hip prosthesis and a right knee prosthesis.  It was 
noted that the veteran had undergone a total right knee 
replacement due to degenerative joint disease, and 
arthroscopic surgery of his left knee.  The physical 
examination revealed generalized tenderness in the 
trochanteric areas of both hips.  Left hip flexion was to 40 
degrees, extension was to 0 degrees, abduction was to 10 
degrees, and adduction was to 12 degrees.  External rotation 
of the left hip was to 16 degrees and internal rotation was 
to 14 degrees.  The examiner noted that motion of the left 
hip was additionally limited by pain, fatigue, weakness, and 
lack of endurance, but an exact evaluation of this additional 
limitation of motion could not be accomplished.  Degenerative 
joint disease of both hips and both knees was reported.  The 
examiner noted that an x-ray study of the left hip conducted 
in February 1992, showed a total hip replacement with no 
evidence of loosening of the orthopedic device.  X-ray 
studies of the knees taken in September 1996, indicated 
marked right patellofemoral degenerative arthritis and 
complete medial left cuplift joint loss.  The diagnoses 
included status post total left hip replacement, secondary to 
degenerative joint disease, and moderate degenerative 
arthritis of both knees.  It was also noted that the veteran 
had trauma "to the left hip service connected with 
bursitis."  Private medical records dated in 1999 and 2000 
indicate that the veteran received physical therapy for his 
hip, back, and knee. 

Analysis - New and Material

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 
(2000).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Pertinent regulations provide for a grant of secondary 
service connection where a disability is determined to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  Further, in 
Allen v. Brown, 7 Vet. App. 439 (1994) (en banc), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability.  Id. at 448.  

The veteran has been informed of the evidence necessary to 
substantiate his claims to reopen the issues of entitlement 
to service connection for arthritis of the left hip, left 
knee, and right knee.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims.  In this respect, the RO has made 
numerous attempts to develop the record and has provided an 
examination in connection with his claims.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Arthritis Left Hip

In the instant case, the Board denied the veteran's claim of 
entitlement to service connection for arthritis of the left 
hip by a decision dated in April 1995.  Prior Board decisions 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  The basis for the April 1995 
Board decision dated in April 1995, was that the evidence of 
record, to include the service medical, post service, 
private, and VA medical records, in addition to the veteran's 
hearing testimony, did not show that left hip arthritis was 
either incurred or aggravated by military service, was 
attributable to an incident of military service, or was due 
to or the proximate result of a service-connected disorder.  

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §  5108.  Title 38, Code 
of Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Therefore, for the purposes of reopening a claim of 
entitlement to service connection for arthritis of the left 
hip, the veteran must bring evidence that is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim" and that this evidence should 
"contribute to a more complete picture of the circumstances 
surrounding the origin of" the veteran's arthritis of the 
left hip.  Id. 

The evidence received subsequent to April 1995, consists of 
private and VA medical records that show continued findings 
and treatment for arthritis of the left hip.  However, these 
records are cumulative and therefore are not new, as they 
only confirm the presence of arthritis of the left hip that 
was previously considered by the Board in 1995.  In 
particular, the evidence does not demonstrate that arthritis 
of the left hip is related to military service, or that it 
was aggravated by such service.  Additionally, the evidence 
does not show that it is due to or the proximate result of a 
service-connected disorder, or that a service-connected 
disorder aggravates arthritis of the left hip.  Accordingly, 
although the evidence bears "directly and substantially" 
upon the issue on appeal, the additional evidence is 
cumulative, and is not new and material.

As new and material evidence has not been received since the 
Board decision in April 1995, with regard to the veteran's 
claim for service connection for arthritis of the left hip, 
the claim is not reopened and the appeal is denied.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156(a).

Arthritis Left and Right Knee

The Board also denied the veteran's claims of entitlement to 
service connection for arthritis of the left knee and right 
knee by a decision dated in April 1995, as the evidence did 
not show that arthritis of the left and right knees was due 
to or the proximate result of a service-connected disorder.  

The evidence received subsequent to April 1995, consists of 
private and VA medical records that show findings and 
treatment for arthritis of the left and right knees.  
Nevertheless, the fact that the veteran had arthritis of the 
right and left knees was previously considered by the Board 
in 1995.  Accordingly, these records are cumulative and 
therefore are not new.  In particular, the evidence does not 
demonstrate that arthritis of the left knee and right knee is 
related to military service, or that it was aggravated by 
such service.  Importantly, the evidence also does not show 
that the veteran's arthritis of the knees is due to or the 
proximate result of a service-connected disorder, or that a 
service-connected disorder had aggravated arthritis of the 
left knee or right knee.  Accordingly, although the evidence 
bears "directly and substantially" upon the issues on 
appeal, the additional evidence is cumulative, and is not new 
and material.

As new and material evidence has not been received since the 
Board decision in April 1995, with regard to the veteran's 
claims for service connection for arthritis of the left and 
right knees, the claims are not reopened and the appeal is 
denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 
3.156(a).

Analysis - Increased Rating For Bursitis Of The Left Hip

The veteran has been informed of the evidence necessary to 
substantiate his claim of entitlement to an increased rating 
for left hip bursitis.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate this claim.  In this respect, the RO has made 
numerous attempts to develop the record and has provided an 
examination in connection with this claim.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  Id.; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Id. 

Service connection is currently in effect for bursitis of the 
left hip, and a 10 percent evaluation has been assigned under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5019.  
This rating contemplates bursitis, which is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Accordingly, bursitis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is for assignment when flexion of the thigh is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Additionally, under Diagnostic Code 5253, abduction 
beyond 10 degrees must be lost to warrant a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The 
most recent VA examination conducted in February 1999, 
reported flexion was limited to 40 degrees and abduction was 
limited to 10 degrees.  Moreover, the examiner found left hip 
pain, weakness, tenderness, fatigue, as well as no functional 
capacity to walk.  Accordingly, with application of the 
doctrine of reasonable doubt, the veteran's service-connected 
left hip disability picture more nearly approximates the 
criteria required for a 20 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59 (2000); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Nevertheless, the Board finds that a rating in excess of 20 
percent is not warranted for bursitis of the left hip.  Thigh 
flexion is not limited to 20 degrees, and neither left hip 
ankylosis nor a flail joint is shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5252, 5254 (2000).  Additionally, 
although the examiner noted that pain on motion was found 
during range of motion studies, this pain could not be 
medically quantified.  Accordingly, a 20 percent evaluation, 
but no more, for bursitis of the left hip is warranted.

ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claims of entitlement to service 
connection for arthritis of the left hip, left knee, and 
right knee are denied.  A 20 percent rating for bursitis of 
the left hip is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for arthritis of the right hip, to include 
as secondary to a service-connected disorder.  As these 
procedures could not have been followed by the RO at the time 
of the 1997 rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for arthritis of the right 
hip on the basis that it was not well grounded.  The 
statutory requirement that a veteran submit a well-grounded 
claim, however, was repealed by the Veterans Claims 
Assistance Act of 2000, as discussed above.  Hence, due 
process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between arthritis of the 
right hip and his periods of military 
service, or to a service-connected 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded an 
orthopedic VA examination to determine 
the etiology of any arthritis of the 
right hip found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any arthritis of the right hip 
is related to the veteran's military 
service.  The examiner should also state 
whether it is at least as likely as not 
that any arthritis of the right hip is 
due to or aggravated by left hip 
bursitis.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.Thereafter, if this issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


